Citation Nr: 0204693	
Decision Date: 05/17/02    Archive Date: 05/24/02

DOCKET NO.  97-02 691	)	DATE
	)
	)          

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for human immunodeficiency virus (HIV) related 
illness.

2.  Entitlement to service connection for non small cell 
carcinoma of the lung as secondary to the service connected 
HIV related illness.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel



INTRODUCTION

The veteran had active naval service from July 1983 to June 
1988.  This matter comes to the Board of Veterans' Appeals 
(Board) from a September 1996 rating decision of the 
Department of Veterans Affairs (VA) St. Petersburg Regional 
Office (RO), which declined to increase the veteran's 
disability rating for HIV-related illness beyond the 10 
percent previously assigned.  By March 2000 decision, the RO 
denied service connection for lung cancer, claimed secondary 
to the veteran's service-connected HIV-related illness, and 
increased the veteran's rating for HIV-related illness to 30 
percent.

The Board notes that the latter claim remained in controversy 
although an increased rating was granted because an appellant 
is generally presumed to be seeking the maximum benefit 
available by law, and it follows that such claim remains in 
controversy where, as here, less than the maximum benefit 
available is awarded.  See AB v. Brown, 6 Vet. App. 35 
(1993).  

The Board remanded this case for further development of the 
evidence in February 1998 and July 1999.  Most recently, the 
the case was remanded in June 2000.


FINDING OF FACT

On May 4, 2002, VA was notified by an employee of the 
Whiddon-Shiver Funeral Home that the veteran died on April [redacted], 
2001.


CONCLUSION OF LAW

Due to the death of the veteran, prior to promulgation of a 
decision in the case, the Board has no jurisdiction to 
adjudicate the merits of this claim.  38 U.S.C.A. § 7104(a) 
(West Supp. 2001); 38 C.F.R. § 20.1302 (2001). 

REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the veteran died during the pendency of this 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot due to the death of the 
veteran and must be dismissed for lack of jurisdiction.  See 
38 U.S.C.A. § 7104(a) (West Supp. 2001); 38 C.F.R. § 20.1302 
(2001).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by any survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2001).


ORDER

The appeal is dismissed.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

